DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Status of Claims
Claims 1-4 and 7-12 are pending.  Of the pending claims, claims 1, 3, and 7-9 are presented for examination on the merits, and claims 2, 4, and 10-12 are withdrawn from examination.
Claims 1 and 3 are currently amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0045706 (A1) to Pleney (“Pleney”) (abstract and computer-generated translation) in view of US 2011/0262763 (A1) to Åslund (“Åslund”), alone, or further in view of US 5,462,577 to Ogura et al. (“Ogura.
Regarding claims 1 and 8, Pleney teaches a body made from iron-based powders (main raw material powder).  Page 1, last paragraph.  On the powders is an oxide layer that acts to bond the grains of the powders together.  Page 2, first and second paragraphs.
The body is made by compressing (compaction-molding) the powders, and no sintering is performed (the body is a green body).  Page 2, last paragraph; page 3, first paragraph.  The density of the body is 5.3-7.2 g/cm3.  Page 2, last paragraph.  A specific example density is 6.1 g/cm3 (page 4 – Example 3), which falls within the claimed range.
The body can be used in the manufacture of a bearing or sliding shoe (sliding part).  Abstract; page 6, first paragraph.  The body is configurable for use with a shaft.  Page 5, second and third full paragraphs.
Pleney is silent as to the circularity of the iron-based powders.
Åslund, directed to manufacturing parts from metal powder, teaches that spherical powders permit the existence of an open pore structure.  Paragraphs [0054], [0055].  Spherical powders include those that spherical in shape (circularity of 1) and/or ellipsoidal in shape (circularity less than 1).  Paragraph [0039].  
Pleney teaches that the body may have an open structure and that the open porosity allows the body to receive any impregnant under vacuum.  Page 2, third and fourth paragraphs.  It would have been obvious to one of ordinary skill in the art to have ensured that substantially all of the iron-based powders of Pleney are ellipsoidal in shape because they pack in such a way that produce the open structure so desired, thereby facilitating impregnation of the body with lubricating oil.
Alternatively, Åslund, directed to manufacturing parts from metal powder, teaches that spherical powders permit the existence of an open pore structure.  Paragraphs [0054], [0055].  Spherical powders include those that spherical in shape (circularity of 1) and/or ellipsoidal in shape (circularity less than 1).  Paragraph [0039].
Ogura, directed to iron powders that reduce the costs of sintering, teaches that particles having a configuration of about 2.5 or less in an amount of 10% or more by weight facilitate the formation of a green body having a green density of about 6.70 g.cm3.  Abstract; col. 1, lines 18-24; col. 2, lines 16-26.  Particle configuration is defined as the square of the circumference of a particle cross section divided by 4π times the cross-sectional area of the particle (corresponds to ‘C’ or Equation 2 in the specification of the present invention).  Col. 5, lines 7-13.  The inverse of the particle configuration corresponds to R or Equation 1 of the present invention.  Thus, a particle configuration of about 2.5 or less converts to a calculated circularity of 0.4 or more (= 1/particle configuration = 1/2.5).
Pleney teaches that the body may have an open structure and that the open porosity allows the body to receive any impregnant under vacuum.  Page 2, third and fourth paragraphs.  Pleney also teaches a desired density of 5.3-7.2 g/cm3
Regarding claim 3, Åslund teaches spherical powders include those that spherical in shape (circularity of 1) and/or ellipsoidal in shape (circularity less than 1).  Paragraph [0039].  An ellipsoidal shape with circularity of less than 1 converts to a jaggedness of more than 1 (= 1/value slightly less than 1).   
Ogura defines particle configuration as the square of the circumference of a particle cross section divided by 4π times the cross-sectional area of the particle (corresponds to ‘C’ or Equation 2 in the specification of the present invention).  Col. 5, lines 7-13.  The particle configuration of about 2.5 or less (col. 2, lines 37-49; col. 5, lines 7-23), which overlaps the claimed range.
Regarding claim 7, Pleney teaches that water vapor (steam) can be used to make the oxide.  Page 2, first and last paragraphs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pleney in view of Åslund, alone, or further in view of Ogura, as applied to claim 8 above, and further in view of US 2011/0317949 (A1) to Ito et al. (“Ito”).
Regarding claim 9, Pleney teaches that the open pores can receive any impregnant (page 2, fourth paragraph), but does not disclose a specific range or impregnated porosity.
Ito, directed to metal bearings, teaches impregnating inner pores with lubricating oil, and a preferred volume fraction is 8% to 18%.  Paragraph [0111].  This permits the bearing to supply oil to the bearing surface but also continue to supply oil when the amount of oil decreases during the use of the bearing.  Paragraph [0111].  
It would have been obvious to one of ordinary skill in the art to have impregnated the bearing of Pleney in view of Åslund with a specific amount of oil, such as 8-18% of the inner pores, because it balances the need to provide lubrication to the bearing mechanism throughout its use.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pleney in view of Ogura.
Regarding claims 1 and 8, Pleney teaches a body made from iron-based powders (main raw material powder).  Page 1, last paragraph.  On the powders is an oxide layer that acts to bond the grains of the powders together.  Page 2, first and second paragraphs.
The body is made by compressing (compaction-molding) the powders, and no sintering is performed (the body is a green body).  Page 2, last paragraph; page 3, first paragraph.  The density of the body is 5.3-7.2 g/cm3.  Page 2, last paragraph.  A specific example density is 6.1 g/cm3 (page 4 – Example 3), which falls within the claimed range.
The body can be used in the manufacture of a bearing or sliding shoe (sliding part).  Abstract; page 6, first paragraph.  The body is configurable for use with a shaft.  Page 5, second and third full paragraphs.
Pleney is silent as to the circularity of the iron-based powders.
Ogura, directed to iron powders that reduce the costs of sintering, teaches that particles having a configuration of about 2.5 or less in an amount of 10% or more by weight facilitate the formation of a green body having a green density of about 6.70 3.  Abstract; col. 1, lines 18-24; col. 2, lines 16-26.  Particle configuration is defined as the square of the circumference of a particle cross section divided by 4π times the cross-sectional area of the particle (corresponds to ‘C’ or Equation 2 in the specification of the present invention).  Col. 5, lines 7-13.  The inverse of the particle configuration corresponds to R or Equation 1 of the present invention.  Thus, a particle configuration of about 2.5 or less converts to a calculated circularity of 0.4 or more (= 1/particle configuration = 1/2.5).
Pleney teaches a desired density of 5.3-7.2 g/cm3 of the body.  Page 2, last paragraph.  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that substantially all of the iron-based powders of Pleney are ellipsoidal in shape because they facilitate attaining the green density require by Pleney.
Regarding claim 3, Ogura defines particle configuration as the square of the circumference of a particle cross section divided by 4π times the cross-sectional area of the particle (corresponds to ‘C’ or Equation 2 in the specification of the present invention).  Col. 5, lines 7-13.  The particle configuration of about 2.5 or less (col. 2, lines 37-49; col. 5, lines 7-23), which overlaps the claimed range.
Regarding claim 7, Pleney teaches that water vapor (steam) can be used to make the oxide.  Page 2, first and last paragraphs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pleney in view of Ogura, as applied to claim 8 above, and further in view of Ito
Regarding claim 9, Pleney teaches that the open pores can receive any impregnant (page 2, fourth paragraph), but does not disclose a specific range or impregnated porosity.
Ito, directed to metal bearings, teaches impregnating inner pores with lubricating oil, and a preferred volume fraction is 8% to 18%.  Paragraph [0111].  This permits the bearing to supply oil to the bearing surface but also continue to supply oil when the amount of oil decreases during the use of the bearing.  Paragraph [0111].  
It would have been obvious to one of ordinary skill in the art to have impregnated the bearing of Pleney in view of Ogura with a specific amount of oil, such as 8-18% of the inner pores, because it balances the need to provide lubrication to the bearing mechanism throughout its use.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant’s position is that Åslund does not teach or suggest iron-based powders having a circularity limited to 0.75 or more and less than 1.0.
In response, Åslund teaches that the spherical powders include those that spherical and/or ellipsoidal.  Paragraph [0039].  Ellipsoids are not perfect circles, which have a circularity of 1.0, and would therefore have a circularity less than 1.0, which meets the claimed range.
Applicant states that the specification examples do not substantially contain particles having a circularity of 1.0.  
In response, the examiner agrees that Table 1 of the instant specification does not disclose inventive examples where the circularity is 1.0.  However, the claimed invention is not limited to the values disclosed in Table 1.  The claim recites a range of 0.75 to less than 1.0.  A range of 0.75 to less than 1.0 includes values just shy of 1.0, e.g., 0.998.  Limitations in the specification are not read into the claims.  See MPEP § 2145(VI), citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, despite the discrete values in Table 1, the claims are not limited to such values.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0194516 (A1) to Sato et al. teaches particles having a degree of circularity of 0.8 or more and 1.0 or less.  Paragraph [0022], [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 13, 2021